DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 12, 14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 3, the limitation “wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval according to a first threshold and a second threshold in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory” is considered new matter as nothing in the disclosure relates the ‘predetermined time interval’ to ‘a first threshold value’ and ‘a second threshold value’.
Claims 12, 14, and 18 further limit claim 3, therefore, also fall under this rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 3, the limitation “wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval according to a first threshold and a second threshold in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory” is unclear, as it is not clear how a predetermined time interval is related to a first threshold and a second threshold when the first and second thresholds are the values of the electrical parameters and do not have anything to do with a timed interval.
Claims 12, 14, and 18 further limit claim 3, therefore, also fall under this rejection.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruknudeen et al. (US Publication 2014/0072013) in view of Ferru et al. (US Publication 2010/0244691), Flinsenberg (US Publication 2018/0302972), and Ovens et al. (US Publication 2003/0015973).
In regard to claim 9, Ruknudeen et al. discloses an image sensor system, (see figures 2 and 3 as well as the abstract – figure 2 shows an overview of the system as a whole) comprising:
an illumination module (the LED, which is not shown in any of the figures is part of the system as a whole as that is what is being monitored and discussed throughout the disclosure of Ruknudeen et al. – see abstract and paragraph 7, also noted the sensor/controller/LEDs may all be in the same enclosure – see paragraphs 23 and 50), wherein the illumination module includes a light emitting part for emitting light (note no LED is actually shown but is part of the system as a whole as seen throughout the specification)
a control part (controller element 210, as well as figure 3 showing processing/control elements), and a nonvolatile memory (paragraph 60, though paragraphs 61-63 discloses more detail about the memory and that it can be present in many components of the system), wherein the processing part stores a first data and a second data in the memory (much data will have to come through the memory to be part of the processing of the system as described in paragraphs 61-63), 
wherein the first data comprises an electric parameter value when the light emitting part is applied with a power and a cumulative power-on time obtained by accumulating a time when the light emitting part is applied with the power (paragraph 36, one of the data points is the total time elapsed for the lighting device, including the total time the LED has been operated at each junction temperature, ambient temperature, and/or drive current – all data will at the very least be briefly stored in memory during processing), 
wherein the second data comprises a value obtained by multiplying the electric parameter value when the light emitting part is applied with the power by the cumulative power-on time (see paragraphs 36 and 37, especially the formula in 36 which has division and multiplication with drive current, junction temperature, and ambient temperature combination with time in that state – each data point multiplied and divided would need to be at least briefly stored in memory and then all added together); and 
wherein the control part obtains the first data or the second data from the memory and predicting a lifetime of the light emitting part based on the first data or the second data (paragraph 38, see also paragraphs 53-59 which go into other details about predicting an end of life time).
Ruknudeen et al. lacks specifically wherein the illumination module specifically discloses a nonvolatile memory to store a first and second data, and such that the predicting a lifetime of the light emitting part based on the first data or the second data is in response to a request received from an external device; and wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory.
Ferru et al. discloses wherein an LED die includes a memory device that is accessible to a microcontroller, but holds LED data information relevant to driving the LED die (see paragraph 24 and figure 1, LED die 3 and memory device 5, the memory would need to be nonvolatile as the LED would not always receive power and would need to still hold the memory even without power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include wherein the LED has its own nonvolatile memory device which would be able to hold the data that related to that LED as taught by Ferru et al. in order to include having an LED memory specific to that LED to hold first and second data information relevant to that LED that would be easily accessible and would be able to stay with that specific LED if it was moved or used as a replacement so as to increase the functionality of the LED.
[Ruknudeen et al. as modified by Ferru et al. still lacks that the predicting a lifetime of the light emitting part based on the first data or the second data is in response to a request received from an external device, wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory]
Flinsenberg discloses a lighting system and a method for estimating an end of life of at least one lamp, wherein the control aspect of the system (figure 3 - processing unit 20) receives information from the lamp (10) and a weather station (40) in order to compute an end of life, such that in the flow chart of figure 6, the processing unit receives a lamp burning time on (similar to cumulative time) and receives a forecasted temperature over a selected period of time in the future at the location of the lamp [comes from the weather station], then when this information is received, estimates an end of life (see paragraph 99).  The reception of the weather from the weather station is broadly ‘a request’ for the end of life, because that data is needed to compute the end of life and the data comes from an external device that sends this data which only when that data is received starts the estimation of the end of life. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include receiving important data including an external temperature as a parameter from an external system that as taught by Flinsenberg in order to make the prediction of the end of life as accurate as possible (abstract), further as is established in the art and would be understood by one of ordinary skill in the art, you would not want to continuously detect the end of life of every LED as this would be a heavy use of resources, therefore, by setting the system up this way, the end of life would only be computed ‘as desired’ by a user that provides data to the external device.  
[[Ruknudeen et al. as modified still lacks wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory.]]
Ovens et al. discloses a system for predicting a failure time for a lighting system (abstract), in which monitoring multiple data factors are done at specific time intervals (paragraph 23) which the parameters detected are stored in memory (paragraphs 23-26, noting that in order to sum the values at different time intervals to detect an average, the values must be in memory, see also paragraph 24 where values are listed, all of these must be stored in memory as well as paragraph 25 which discusses previously stored values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include wherein all six of the  data points are taken and provided in memory at predetermined time intervals as taught by Ovens et al. in order to continuously update and run a prediction test over time to update and keep the lifetime prediction accurate (see abstract and paragraph 23 – noting that as a user you would want the most recent prediction vs one that was done weeks ago).  Noting that the feature of Ovens et al. would reduce the amount of times of writing into memory and the amount of data (reduce is relative to what was happening previously) – the example given in paragraph 24 is every 15 seconds – so this would reduce the amount of data stored vs taking measurements every 5 seconds; but also it is known that a user could adjust the data taken and recorded to a specified time period as desired.

In regard to claim 2, Ruknudeen et al. discloses an image sensor system, (see figures 2 and 3 as well as the abstract – figure 2 shows an overview of the system as a whole) comprising:
an image sensor (see figures 2 and 3 as well as the abstract – figure 2 shows an overview of the system as a whole), having an illumination module (the LED, which is not shown in any of the figures is part of the system as a whole as that is what is being monitored and discussed throughout the disclosure of Ruknudeen et al. – see abstract and paragraph 7, also noted the sensor/controller/LEDs may all be in the same enclosure – see paragraphs 23 and 50) and a processing/control part (controller element 210, as well as figure 3 showing processing/control elements), wherein the illumination module includes a light emitting part for emitting light (note no LED is actually shown but is part of the system as a whole as seen throughout the specification) and a nonvolatile memory as part of the system as a whole but not specifically to the illumination module as explained in the ‘lacking section of the rejection’ (paragraph 60, though paragraphs 61-63 discloses more detail about the memory and that it can be present in many components of the system);
wherein the processing part obtains the first data or the second data from the memory and predicting a lifetime of the light emitting part based on the first data or the second data (paragraph 38, see also paragraphs 53-59 which go into other details about predicting an end of life time),
the light emitting part is operable with a plurality of current values (paragraph 18, see also paragraph 19), 
wherein the first data comprises the plurality of current values when the light emitting part is applied with a power and a cumulative power-on time for each of the plurality of electric parameter values (paragraph 36, many data points are the total time the LED has been operated at each junction temperature, ambient temperature, and/or drive current – all data will at the very least be briefly stored in memory during processing), 
wherein the second data comprises values obtained by respectively multiplying the plurality of current parameter values when the light emitting part is supplied with the power by the cumulative power-on time for each of the plurality of electric parameter values (see paragraphs 36 and 37, especially the formula in 36 which has division and multiplication with drive current, junction temperature, and ambient temperature combination with time in that state – each data point multiplied and divided would need to be at least briefly stored in memory and then all added together), and
wherein the cumulative power on time is a time period obtained by accumulating time when the light emitting part is supplied with the power in response to the corresponding electric parameter value (paragraph 36, many data points are the total time the LED has been operated at each junction temperature, ambient temperature, and/or drive current).
Ruknudeen et al. lacks specifically wherein the illumination module specifically discloses a nonvolatile memory to store a first and second data from the processing part, and such that the predicting a lifetime of the light emitting part based on the first data or the second data is in response to a request received from an external device; and wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory.
Ferru et al. discloses wherein an LED die includes a memory device that is accessible to a microcontroller, but holds LED data information relevant to driving the LED die (see paragraph 24 and figure 1, LED die 3 and memory device 5, the memory would need to be nonvolatile as the LED would not always receive power and would need to still hold the memory even without power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include wherein the LED has its own nonvolatile memory device which would be able to hold the data that related to that LED as taught by Ferru et al. in order to include having an LED memory specific to that LED to hold first and second data information relevant to that LED that would be easily accessible and would be able to stay with that specific LED if it was moved or used as a replacement so as to increase the functionality of the LED.
[Ruknudeen et al. as modified by Ferru et al. still lacks that the predicting a lifetime of the light emitting part based on the first data or the second data is in response to a request received from an external device, wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory].
Flinsenberg discloses a lighting system and a method for estimating an end of life of at least one lamp, wherein the control aspect of the system (figure 3 - processing unit 20) receives information from the lamp (10) and a weather station (40) in order to compute an end of life, such that in the flow chart of figure 6, the processing unit receives a lamp burning time on (similar to cumulative time) and receives a forecasted temperature over a selected period of time in the future at the location of the lamp [comes from the weather station], then when this information is received, estimates an end of life (see paragraph 99).  The reception of the weather from the weather station is broadly ‘a request’ for the end of life, because that data is needed to compute the end of life and the data comes from an external device that sends this data which only when that data is received starts the estimation of the end of life. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include receiving important data including an external temperature as a parameter from an external system that as taught by Flinsenberg in order to make the prediction of the end of life as accurate as possible (abstract), further as is established in the art and would be understood by one of ordinary skill in the art, you would not want to continuously detect the end of life of every LED as this would be a heavy use of resources, therefore, by setting the system up this way, the end of life would only be computed ‘as desired’ by a user that provides data to the external device.  
[[Ruknudeen et al. as modified still lacks wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory.]]
Ovens et al. discloses a system for predicting a failure time for a lighting system (abstract), in which monitoring multiple data factors are done at specific time intervals (paragraph 23) which the parameters detected are stored in memory (paragraphs 23-26, noting that in order to sum the values at different time intervals to detect an average, the values must be in memory, see also paragraph 24 where values are listed, all of these must be stored in memory as well as paragraph 25 which discusses previously stored values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. as modified to include wherein all six of the data points are taken and provided in memory at predetermined time intervals as taught by Ovens et al. in order to continuously update and run a prediction test over time to update and keep the lifetime prediction accurate (see abstract and paragraph 23 – noting that as a user you would want the most recent prediction vs one that was done weeks ago).  Noting that the feature of Ovens et al. would reduce the amount of times of writing into memory and the amount of data (reduce is relative to what was happening previously) – the example given in paragraph 24 is every 15 seconds – so this would reduce the amount of data stored vs taking measurements every 5 seconds; but also it is known that a user could adjust the data taken and recorded to a specified time period as desired.

In regard to claim 3, Ruknudeen et al. discloses an image sensor system, (see figures 2 and 3 as well as the abstract – figure 2 shows an overview of the system as a whole) comprising:
an image sensor (see figures 2 and 3 as well as the abstract – figure 2 shows an overview of the system as a whole), having an illumination module (the LED, which is not shown in any of the figures is part of the system as a whole as that is what is being monitored and discussed throughout the disclosure of Ruknudeen et al. – see abstract and paragraph 7, also noted the sensor/controller/LEDs may all be in the same enclosure – see paragraphs 23 and 50) and a processing/control part (controller element 210, as well as figure 3 showing processing/control elements), wherein the illumination module includes a light emitting part for emitting light (note no LED is actually shown but is part of the system as a whole as seen throughout the specification) and a nonvolatile memory as part of the system as a whole but not specifically to the illumination module as explained in the ‘lacking section of the rejection’ (paragraph 60, though paragraphs 61-63 discloses more detail about the memory and that it can be present in many components of the system)
wherein the processing part obtains the first data or the second data from the memory and predicting a lifetime of the light emitting part based on the first data or the second data (paragraph 38, see also paragraphs 53-59 which go into other details about predicting an end of life time),
wherein the first data comprises the electric parameter value greater than or equal to a first threshold value and the cumulative power-on time for the electric parameter value greater than or equal to the first threshold value (paragraph 36, multiple data points are based on junction temperature, ambient temperature, and/or drive current for that specific time and would not count when the light is off or have very little current, so broadly a threshold of anywhere under for example 10mA, see paragraph 37 – all data will at the very least be briefly stored in memory during processing – this claim is interpreted broadly as a threshold is simply mentioned, but no comparison or anything happens to verify current is actually above the threshold or what happens when it is not – this is equivalent to not increasing the time when the lamp is off nor does the claim provide what this threshold must be),
wherein the second data comprises a value obtained by multiplying the electric parameter value greater than or equal to a second threshold value by the cumulative power-on time for the electric parameter value greater than or equal to the second threshold value (see paragraphs 36 and 37, especially the formula in 36 which has division and multiplication with drive current, junction temperature, and ambient temperature combination with time in that state – each data point multiplied and divided would need to be at least briefly stored in memory and then all added together, the data will only be considered data and the operation time of the light will only increase when the lamp is on and thus above a very small minimum threshold as described above), and
wherein the cumulative power on time is a time period obtained by accumulating time when the light emitting part is supplied with the power in response to the corresponding electric parameter value (paragraph 36, many data points are the total time the LED has been operated at each junction temperature, ambient temperature, and/or drive current).
Ruknudeen et al. lacks specifically wherein the illumination module specifically discloses a nonvolatile memory to store a first and second data from the processing part, and such that the predicting a lifetime of the light emitting part based on the first data or the second data is in response to a request received from an external device; and wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval according to a first threshold and a second threshold in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory.
Ferru et al. discloses wherein an LED die includes a memory device that is accessible to a microcontroller, but holds LED data information relevant to driving the LED die (see paragraph 24 and figure 1, LED die 3 and memory device 5, the memory would need to be nonvolatile as the LED would not always receive power and would need to still hold the memory even without power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include wherein the LED has its own nonvolatile memory device which would be able to hold the data that related to that LED as taught by Ferru et al. in order to include having an LED memory specific to that LED to hold first and second data information relevant to that LED that would be easily accessible and would be able to stay with that specific LED if it was moved or used as a replacement so as to increase the functionality of the LED.
[Ruknudeen et al. as modified by Ferru et al. still lacks that the predicting a lifetime of the light emitting part based on the first data or the second data is in response to a request received from an external device, and wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval according to a first threshold and a second threshold in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory]
Flinsenberg discloses a lighting system and a method for estimating an end of life of at least one lamp, wherein the control aspect of the system (figure 3 - processing unit 20) receives information from the lamp (10) and a weather station (40) in order to compute an end of life, such that in the flow chart of figure 6, the processing unit receives a lamp burning time on (similar to cumulative time) and receives a forecasted temperature over a selected period of time in the future at the location of the lamp [comes from the weather station], then when this information is received, estimates an end of life (see paragraph 99).  The reception of the weather from the weather station is broadly ‘a request’ for the end of life, because that data is needed to compute the end of life and the data comes from an external device that sends this data which only when that data is received starts the estimation of the end of life. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include receiving important data including an external temperature as a parameter from an external system that as taught by Flinsenberg in order to make the prediction of the end of life as accurate as possible (abstract), further as is established in the art and would be understood by one of ordinary skill in the art, you would not want to continuously detect the end of life of every LED as this would be a heavy use of resources, therefore, by setting the system up this way, the end of life would only be computed ‘as desired’ by a user that provides data to the external device.
[Ruknudeen et al. as modified still lacks wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval according to a first threshold and a second threshold in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory].
Ovens et al. discloses a system for predicting a failure time for a lighting system (abstract), in which monitoring multiple data factors are done at specific time intervals (paragraph 23) which the parameters detected are stored in memory (paragraphs 23-26, noting that in order to sum the values at different time intervals to detect an average, the values must be in memory, see also paragraph 24 where values are listed, all of these must be stored in memory as well as paragraph 25 which discusses previously stored values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. as modified to include wherein all six of the data points are taken and provided in memory at predetermined time intervals as taught by Ovens et al. in order to continuously update and run a prediction test over time to update and keep the lifetime prediction accurate (see abstract and paragraph 23 – noting that as a user you would want the most recent prediction vs one that was done weeks ago), noting that the first and second threshold value would related to the electrical parameter received as to being powered on.  Noting that the feature of Ovens et al. would reduce the amount of times of writing into memory and the amount of data (reduce is relative to what was happening previously) – the example given in paragraph 24 is every 15 seconds – so this would reduce the amount of data stored vs taking measurements every 5 seconds; but also it is known that a user could adjust the data taken and recorded to a specified time period as desired.

In regard to claims 13, 14, and 16, Ruknudeen as modified lacks specifically wherein the processing part obtains the data including the plurality of electric parameter values and the plurality of periods of cumulative power on time from the memory at any time upon receiving a request.
Ovens et al. discloses a system for predicting a failure time for a lighting system (abstract), which the parameters detected are stored in memory (paragraph 26), such that a processing part obtains the data including the plurality of electrical parameter values and the period of cumulative power on time from the memory at any time upon receiving a request (see paragraphs 23-26, the running of the algorithm is equivalent to a request as it takes in the values to performing the calculations needed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include obtaining the data provided by the electrical parameter and on the times related to the parameters as taught by Ovens et al in order to continuously update and run a prediction test as desired by the algorithm provided by the user for an accurate lifetime prediction (see abstract and paragraph 23).

Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruknudeen et al. (US Publication 2014/0072013), Ferru et al. (US Publication 2010/0244691), Flinsenberg (US Publication 2018/0302972), and Ovens et al. (US Publication 2003/0015973) as applied to claims 2, 3, and 9 above, and further in view of Hamon (US Publication 2016/0109507).
In regard to claims 11, 12, and 15, Ruknudeen et al. as modified discloses wherein one of the electrical parameter values is a current value (see at least paragraphs 18, 36, and 37).
Ruknudeen et al. lacks specifically wherein the plurality of electrical current values are additionally a voltage value, a forward voltage value, and a resistance values.
Hamon discloses a method for predicting failure of a light emitting diode (abstract) wherein resistance and supply voltage is used to create a degradation of the light (paragraph 5) as well as current/voltage characteristics in order to make an accurate lifetime prediction (paragraph 8 – note – as known in the art current voltage characteristics are – voltage, current, and resistance – it is noted this disclosure is about light emitting diodes, so the voltage would be considered a forward voltage at a point that the current flows across the diode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include additionally in the prediction the values of voltage and resistance, such that the voltage at the time the light is on and current is going through the LED will be the forward voltage as taught by Hamon in order to accurately detect the end of life and aging characteristics (paragraphs 5 and 8) which at the very least could serve as a secondary calculation of lifetime to be used as a backup or to be used in conjunction to verify accuracy.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ruknudeen et al. (US Publication 2014/0072013), Ferru et al. (US Publication 2010/0244691), Flinsenberg (US Publication 2018/0302972), and Ovens et al. (US Publication 2003/0015973) as applied to claims 2, 3, and 9, and further in view of Chen et al. (US Publication 2016/0192457).
In regard to claims 17-19, Ruknudeen et al. lacks specifically disclosing wherein an Electrically Programmable Read Only Memory (EPROM), an Electrically Erasable Programmable Read Only Memory (EEPROM), a Ferroelectric Random Access Memory (FeRAM), or Magnetoresistive Random-Access Memory (MRAM) is used as the nonvolatile memory of the illumination module.
Chen et al. discloses an illumination apparatus, wherein the illumination apparatus (abstract, figure 2) includes a light emitting unit (figure 2 – 208) and electrically erasable programmable read-only memory – EEPROM (figure 2 – 216, see paragraph 23) as well as some non-erasable memory – so as to hold information that should not be erased as well as information that may be erased (paragraph 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to further include having an EEPROM memory storage device so as to increase the functionality of being able to store and erase data as desired by a user to remove/replace unneeded data (paragraph 23).  

Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but are not persuasive.  
Applicant argues that Ovens lacks teaching “wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval according to a first threshold and a second threshold in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory”.  While it is understood in the Applicant’s arguments in pointing out specifically paragraph 26 stating “the known operating characteristics of the particular LED produced by the LED manufacture are illustrated and stored in memory” does not mean that a first data or a second data are specifically stored at a predetermined time interval because it is saying known operating characteristics have been stored in memory.  But in reviewing paragraphs 23-26, in order to sum the values at different time intervals to detect an average, the values must be placed in memory (paragraphs 23 see also paragraph 24 where actual values are listed which must be summed for the average all of these must be stored in memory as well as paragraph 25 which discusses previously stored values).  Noting that when an average is taken after a certain amount of measurements (the example given in paragraph 24 is ten measurements), that average will then be stored for retrieval in the future (see paragraphs 23-25).  A memory must store any value that is going to be used in future calculation.  In paragraph 24, the measurements are taken every 15 seconds, but this could be adjusted based on a user’s desire to either be sooner and use more memory or less frequently as use less memory depending on the accuracy desired.  Therefore, it is not agreed that Oven et al. does not teach this feature as an obvious modification. 
Because no dependent claim was separately argued, they remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896